DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities:
Claim 8, line 7: It is the Examiner’s position that the term “the first feedback transistor” should be changed to –a first feedback transistor—to correct an antecedent basis issue. Alternatively, this issue could be corrected by amending claim 8 to be dependent on claim 3.
Claim 8, lines 12-13: It is the Examiner’s position that the term “the first feedback path” should be changed to –a first feedback path—to correct an antecedent basis issue. Alternatively, this issue could be corrected by amending claim 8 to be dependent on claim 3.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Healey, III (US 3,878,481; “Healey”) in view of Poddar et al. (US 2015/0303870; “Poddar”).
Regarding claim 1, Healey teaches an oscillator circuit (figure 3) comprising:
an oscillator transistor (Q1) having respective first (collector), second (emitter), and control (base) terminals, said oscillator transistor (Q1) being arranged to generate a microwave oscillating signal at the first terminal (collector) thereof;
a resonator (Y1) connected to the second terminal (emitter) of the oscillator transistor (Q1); and
an active bias circuit (Q2, R4, R5, L2) portion comprising a negative feedback arrangement (col. 9, lines 55-63) between the first terminal (collector) of the oscillator transistor and the control terminal (base) of the oscillator transistor (Q1), the active bias circuit portion (Q2, R4, R5, L2) being arranged to supply a bias current to the control terminal (base) of the oscillator transistor (Q1), wherein said bias current is dependent on a voltage at the first terminal (collector) of the oscillator transistor (Q1) multiplied by a negative gain (col. 9, lines 55-63).
Healey fails to teach the resonator comprising a surface integrated waveguide (SIW) resonator.
However, it is well-known to those of ordinary skill in the art to implement a resonator of a transistor-based oscillator with a SIW resonator. For example, see figure 12 and para. [0073], [0079] of Poddar.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the crystal resonator of Healey with a SIW resonator because such a modification would have been merely a replacement with a well-known, art-recognized functionally equivalent resonator device used in transistor-based oscillator circuits.
As for claim 2, Healey teaches wherein the oscillator transistor comprises a bipolar junction transistor (Q1), wherein the first terminal of the oscillator transistor is a collector terminal, the second terminal of the oscillator transistor is an emitter terminal, and the control terminal of the oscillator transistor is a base terminal, optionally wherein the oscillator transistor comprises an npn BJT (See Q1 in figure 3).
Regarding claim 10, Healey teaches a switching transistor (Q2) having respective first (emitter), second (collector), and control (base) terminals, said switching transistor (Q2) being arranged such that a control signal applied to the control terminal (base) of said switching transistor (Q2) varies a current through the first and second terminals (emitter, collector) of said switching transistor (Q2), wherein the current supplied to the control terminal (base) of the oscillator transistor (Q1) is dependent on the current through the first and second terminals (emitter, collector) of said switching transistor (Q2).
Regarding claim 15, Healey teaches the oscillator circuit as claimed in claim 1, but fails to teach the oscillator circuit being part of an impulse radar motion sensor.
However, it is well-known to those of ordinary skill in the art to apply an oscillator circuit to an impulse radar motion sensor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the oscillator circuit of Healey in an impulse radar motion sensor because such a modification would have been merely exercising a well-known application of an oscillator circuit.

Allowable Subject Matter
Claims 3-9 and 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The best prior art reference of record, Healey, taken alone or in combination with other references, fails to teach:
“the second terminal of the first feedback transistor is connected to the control terminal of the oscillator transistor via a second feedback path.”, as set forth in claim 3;
“a second feedback transistor having respective first, second, and control terminals, said second feedback transistor being arranged such that: the first terminal of the second feedback transistor is connected to the supply voltage via a fifth resistor; the second terminal of the second feedback transistor is connected to a control terminal of a first feedback transistor; and the control terminal of the second feedback transistor is connected to the first terminal of the first feedback transistor via a third feedback path; optionally wherein the fifth resistor has a first terminal thereof connected to the first terminal of the second feedback transistor, and a second terminal thereof connected to the supply voltage and to the first terminal of the first resistor in a first feedback path.”, as set forth in claim 8;
“first, second, and third microstrip lines, arranged such that: the first microstrip line has a first end thereof connected to the control terminal of the oscillator transistor, and a second end thereof is open-ended; the second microstrip line has a first end thereof connected to the first end of the first microstrip line and the control terminal of the oscillator transistor; and the third microstrip line has a first end thereof connected to a second end of the second microstrip line, and a second end thereof is open-ended; wherein the first end of the third microstrip line and second end of the second microstrip line are connected to the active bias circuit.”, as set forth in claim 11;
“fourth and fifth microstrip lines, arranged such that: the fourth microstrip line has a first end thereof connected to the first terminal of the oscillator transistor; and the fifth microstrip line has a first end thereof connected to a second end of the fourth microstrip line, and a second end thereof is open-ended.”, as set forth in claim 12;
“a bandpass filter connected between the first terminal of the oscillator transistor and an output terminal of the oscillator circuit; optionally further comprising a sixth microstrip line having a first end thereof connected to an input of the bandpass filter and to the first terminal of the oscillator transistor, and a second end thereof is open ended; and/or optionally further comprising a seventh microstrip line having a first end thereof connected to an output of the bandpass filter and to an output terminal of the oscillator circuit, and a second end thereof is open ended.”, as set forth in claim 13; and
“a ninth microstrip line connected between the first terminal of the oscillator transistor and an output terminal of the oscillator circuit.”, as set forth in claim 14.

Conclusion
The prior art made of record and not relied upon teaches oscillator circuits, comprising: oscillator transistors, waveguide resonators, and negative feedback bias circuits.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971. The examiner can normally be reached 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        August 22, 2022